PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 04-4522
ANTWONE DESHAWN EVANS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-03-381)

                      Argued: May 27, 2005

                      Decided: July 22, 2005

  Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Shedd wrote the opinion, in
which Judge Niemeyer and Judge Williams joined.


                           COUNSEL

ARGUED: William Stimson Trivette, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. Kearns Davis, Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee. ON
BRIEF: Louis C. Allen, III, Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.
2                       UNITED STATES v. EVANS
                               OPINION

SHEDD, Circuit Judge:

   After pleading guilty to being a felon in possession of a firearm,
Antwone Deshawn Evans was sentenced to 96 months’ imprison-
ment. Evans now claims that his sentence is unconstitutional based on
the Supreme Court’s recent decision in United States v. Booker, ___
U.S. ___, 125 S. Ct. 738 (2005). Finding no error, we affirm.

                                    I.

   Because Evans had two felony convictions for controlled substance
offenses prior to committing the instant firearm offense, the district
court set Evans’ base offense level at 24. The district court increased
Evans’ offense level by two levels — to 26 — upon finding that the
firearm Evans unlawfully possessed was stolen.1 The district court
then decreased Evans’ offense level by three levels — to 23 — based
on his acceptance of responsibility. Based on a criminal history cate-
gory of VI and a total offense level of 23, the district court determined
Evans’ guideline range to be 92 to 115 months and sentenced him to
96 months’ imprisonment.

                                   II.

   Evans argues that the district court improperly increased his total
offense level by two levels by finding that the firearm he possessed
was stolen.2 He contends that the district court’s imposition of this
two-level enhancement violates his Sixth Amendment rights because
    1
     The presentence report (PSR) stated that the firearm was stolen, and
the district court adopted the facts set out in the PSR as its findings of
fact. Evans did not object to the PSR. The government contends that
Evans’ failure to object to the PSR constitutes an admission by Evans of
the facts in the PSR. Rather than deciding this issue, we assume for pur-
poses of this appeal that Evans’ failure to object does not constitute an
admission of the facts in the PSR.
   2
     Although Evans also argued in his appellate brief that the district
court improperly calculated his base offense level and his criminal his-
tory category, Evans abandoned these arguments at oral argument.
                          UNITED STATES v. EVANS                             3
it increased the maximum punishment that he would have otherwise
received.

   Because Evans failed to raise this issue in the district court, we
review for plain error. United States v. Harp, 406 F.3d 242, 247 (4th
Cir. 2005). To establish plain error, Evans must show that an error
occurred, that the error was plain, and that the error affected his sub-
stantial rights. United States v. Olano, 507 U.S. 725, 732 (1993);
United States v. White, 405 F.3d 208, 215 (4th Cir. 2005). To estab-
lish that a Sixth Amendment error occurred in his sentencing, Evans
must show that the district court imposed a sentence exceeding the
maximum allowed based only on the facts that he admitted. See
Booker, 125 S. Ct. at 756 ("Any fact (other than a prior conviction)
which is necessary to support a sentence exceeding the maximum
authorized by the facts established by a plea of guilty or a jury verdict
must be admitted by the defendant or proved to a jury beyond a rea-
sonable doubt"); United States v. Hughes, 401 F.3d 540, 546-47 (4th
Cir. 2005).3

   Assuming that Evans did not admit that the firearm he possessed
was stolen, Evans’ maximum total offense level would have been 24
instead of 26. Based on offense level 24 and criminal history category
VI, Evans’ guideline range would have been 100 to 125 months’ impris-
onment.4 Because Evans’ sentence of 96 months’ imprisonment does
  3
     This formulation of what constitutes a Sixth Amendment error is also
consistent with Justice Stevens’ statement in Booker that "judicial fact-
finding to support an offense level determination or an enhancement is
only unconstitutional when that finding raises the sentence beyond the
sentence that could have lawfully been imposed by reference to facts
found by the jury or admitted by the defendant." Booker, 125 S.Ct. at 775
(Stevens, J., dissenting from the remedy portion of the Booker decision).
   4
     For purposes of determining whether the district court erred, we nec-
essarily use Evans’ guideline range based on the facts he admitted before
adjusting that range for acceptance of responsibility. Acceptance of
responsibility is not a fact that is alleged in an indictment or presented
to the jury. Neither is it a fact that the defendant can admit. Instead, a dis-
trict court may grant acceptance of responsibility only after making find-
ings of fact based on several considerations — only one of which is
whether the defendant admitted his guilt. See U.S. SENTENCING GUIDELINES
4                        UNITED STATES v. EVANS
not exceed the maximum authorized by the facts he admitted, no
Sixth Amendment error occurred.

                                    III.

   Because Evans has failed to establish that the district court imposed
a sentence that exceeded the maximum authorized by the facts that he
admitted, we affirm his sentence.

                                                              AFFIRMED

MANUAL § 3E1.1, app. n. 1, 3 ("A defendant who enters a guilty plea is
not entitled to an adjustment under this section as a matter of right."). We
note, however, that Evans cannot establish that an error occurred in his
sentencing even if we calculate his guideline range after giving him a
three-level credit for acceptance of responsibility. A total offense level
of 21 and a criminal history category of VI yields a guideline range of
77 to 96 months. Thus, even after giving him credit for acceptance of
responsibility, Evans’s sentence of 96 months does not exceed the maxi-
mum authorized by the facts he admitted.